Citation Nr: 1128312	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-37 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for benign paroxysmal positional vertigo, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1945 to February 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

Benign paroxysmal positional vertigo was not present in service and is not etiologically related to service or service-connected disability.


CONCLUSION OF LAW

Benign paroxysmal positional vertigo was not incurred in or aggravated by active military service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in November 2007 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  In an August 2008 letter, the Veteran was provided appropriate notice with respect to the disability-rating and effective-date elements of the claim.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  The Veteran underwent a VA examination in December 2007 and provided testimony at a June 2011 hearing.  The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  In fact, he stated during the June 2011 hearing that he is unaware of any such evidence.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Law and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are negative for any complaints or findings related to vertigo.

An April 2004 rating decision awarded the Veteran service connection for bilateral hearing loss disability and tinnitus, effective April 2003.

Post-service, VA treatment records dated in February 2005 and March 2006 note that the Veteran denied dizziness and vertigo.

A December 2006 VA examination report notes the Veteran's complaints of "occasional" dizziness.

In August 2007, the Veteran submitted a claim seeking service connection for vertigo. 

A December 2007 VA examination report notes the Veteran's complaints of dizziness that began earlier that year.  He complained of a spinning sensation, sometimes with sudden positional changes, occurring two to three times per week.  The examiner noted the Veteran's history of hearing loss, tinnitus, coronary artery disease and hypertension.  Examination revealed no evidence of middle ear disease.  Dix-Halpike maneuver was negative.  After reviewing the claims file, the VA examiner opined that the Veteran's vertigo is consistent with a peripheral source considering the classic description of benign paroxysmal positional vertigo.  The examiner further opined that the Veteran's vertigo "is not related and not caused by the hearing loss and tinnitus."  He further noted that the Veteran's vertigo is of recent onset and opined that it is not related to the Veteran's prior history of acoustic trauma in service.

The Veteran testified during a June 2011 hearing before the Board that his treating physician had indicated that his vertigo was caused by his hearing loss and tinnitus; however, he also stated that his doctor had declined to provide a written opinion to this effect.

The medical evidence of record shows that vertigo has been diagnosed.  However, as noted above, the Veteran's STRs are silent for any diagnosis of vertigo.  The first medical evidence of such disability is nearly 60 years after service, and the Veteran himself acknowledges that his vertigo developed many years after service.  The evidence of record does not include any medical opinion that the Veteran's current vertigo is (or might be) related to his active service or to service-connected disability.  The December 2007 VA physician opined that the Veteran's vertigo is not related to his prior history of acoustic trauma in service.  There is no medical opinion to the contrary.

Further, the evidence of record does not include any medical opinion that benign paroxysmal positional vertigo is (or might be) related to the Veteran's service-connected hearing loss disability and/or tinnitus.  The December 2007 VA physician opined that there was no relationship between the Veteran's vertigo and his hearing loss and/or tinnitus.  There is no medical opinion to the contrary.  While the Veteran might sincerely believe that his vertigo is related to his hearing loss and tinnitus, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


ORDER

Service connection for benign paroxysmal positional vertigo is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


